DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 4/5/2021.  These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on 4/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 7,198,409, issued April 3, 2007; U.S. Patent No. 7,407,330, issued August 5, 2008; U.S. Patent No. 7,841,775, issued November 30, 2010; U.S. Patent No. 7,980,768, issued July 19, 2011; U.S. Patent No. 8,210,756, issued July 3, 2012; U.S. Patent No. 8,636,421, issued January 28, 2014; U.S. Patent No. 9,122,019, issued September 1, 2015; U.S. Patent No. 9,470,851, issued October 18, 2016; U.S. Patent No. 9,784,928, issued October 10, 2017; U.S. Patent No. 10,168,491, issued January 1, 2019; and U.S. Patent No. 10,634,860, issued April 28, 2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 2-23 are allowed as only double patenting rejection is overcomes by the Terminal Disclaimer filed on 4/5/2021.

Regarding claim 2, the prior art does not disclose or teach, a method of holding a fiber optic connector comprising: providing an optical fiber terminated by a fiber optic connector including a connector body extending along a longitudinal axis between a first end and a second end, the fiber optic connector also including a ferrule positioned at the first end of the connector body, the ferrule holding the optical fiber so that a polished end face of the optical fiber is positioned at an end surface of the ferrule, the ferrule carrying a ferrule cover at the first end of the connector body; mounting a fiber optic connector holder at a mounting member, the fiber optic connector holder including a body that is removably mounted to the mounting member, the body defining a cavity having a first end configured to receive the fiber optic connector, the cavity filling a majority of an internal volume of the body, inserting the first end of the connector body including the ferrule cover into the cavity, wherein inserting the first end of the connector body into the cavity includes: inserting the first end of the connector body so that so that the longitudinal axis of the fiber optic connector is generally horizontal during insertion; and deflecting a pair of clip arms outwardly so that the clip arms snap over the fiber optic connector to releasably secure the fiber optic connector within the cavity.
Regarding claim 12, the prior art does not disclose or teach a fiber optic assembly comprising: a fiber optic connector terminating an optical fiber, the fiber optic connector including a connector body extending along a longitudinal axis between a first end and a second end, the fiber optic connector also including a ferrule positioned at the first end of the connector body, the  ferrule holding the optical fiber so that a polished end face of the optical fiber is positioned at an end surface of the ferrule; a fiber optic connector holder including a body defining a cavity having a first end configured to receive the fiber optic connector, the cavity filling a majority of an internal volume of the body; a ferrule cover having a closed end that opposes the polished end face of the optical fiber when the first end of the fiber optic connector is received within the cavity of the fiber optic connector holder, wherein the longitudinal axis of the fiber optic connector is generally horizontal when received within the cavity; and a mounting member at which the body of the fiber optic connector holder is removably mounted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831